IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

THOMAS ANDRE KELLY,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5200

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 9, 2016.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Thomas Andre Kelly, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.